Citation Nr: 1000602	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  04-30 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for asthma, including as 
secondary to service connected pleurisy, empyema, with scar, 
left lung.  

2.	Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1953 to 
September 1955 and from November 1955 to April 1957.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In May 2006, the Board requested an independent medical 
expert opinion.  See 38 C.F.R. § 20.901(d) (2009).  The 
appellant and his representative were provided with a copy of 
the opinion and allowed the appropriate amount of time for 
response.  See 38 C.F.R. § 20.903 (2009).  The Veteran 
submitted additional evidence and requested a remand.  This 
appeal was remanded by the Board in September 2006 for 
consideration of the additional evidence by the RO and also 
in February 2008 for association of the service treatment 
records with the claims file.  The Board notes that the RO 
considered the additional evidence and readjudicated the 
claims and the service treatment records were associated with 
the claims file.  As there was substantial compliance with 
the remands, the Board may proceed with a decision at this 
time.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.	The competent medical evidence shows that asthma 
preexisted service, was not aggravated by service and was not 
caused by or aggravated by a service connected disability 
including pleurisy and empyema of the left lung.  

2.	The Veteran's service connected disability did not render 
him unable to secure or follow substantially gainful 
employment.




CONCLUSIONS OF LAW

1.	Asthma was not incurred in or aggravated by service and 
was not proximately due to or the result of a service 
connected disability.  38 U.S.C.A. §§  1110, 1111, 1131, 1132 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(b), 
3.306, 3.310 (2009).  

2.	The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in January 2002, 
prior to the initial adjudication of the claims; however, 
this letter only addressed the claim involving service 
connection for asthma.  In September 2004, a VCAA letter was 
sent to the Veteran containing the requirements for a TDIU 
claim, after the initial adjudication in October 2002.  These 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  In March 2008, the Appeals Management 
Center sent the Veteran another VCAA letter which addressed 
both issues on appeal and included the notice provisions set 
forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of an October 2009 supplemental statement of the case 
issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded a VA medical examination 
in April 2004.  In May 2006, the Board also requested an 
independent medical expert opinion (IME).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance is required to fulfill VA's duty to the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

SERVICE CONNECTION

The veteran asserts that he should be service connected for 
asthma.  Service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  This may be shown by affirmative 
evidence showing inception or aggravation during service or 
through statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. § 
3.310(a) (2009). Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.  See 38 C.F.R. § 3.310(a); see 
also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The service treatment records show that the veteran reported 
a history of asthma prior to service.  A veteran is presumed 
to be in sound condition when examined and accepted into 
service except for defects or disorders noted at entrance 
into service.  38 U.S.C.A.  §§ 1111, 1132; 38 C.F.R. § 
3.304(b).  The term "noted" means only such conditions that 
are recorded in examination reports.  The existence of 
conditions prior to service reported by the veteran as 
medical history does not constitute a notation of such 
conditions; however, such reports will be considered together 
with all other material evidence in determining the question 
of when a disease or disability began.  38 C.F.R. § 
3.304(b)(1).  Determinations of whether a condition existed 
prior to service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1); see also 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

In this case, the pre-induction examination in April 1953 did 
not show that the Veteran had asthma prior to service.  There 
were no abnormalities noted after physical inspection.  The 
Board notes that this examination was a physical inspection 
of the Veteran in lieu of a complete examination.  In 
November 1953, the service treatment records show that the 
Veteran reported a history of asthma since he was 15 years 
old.  Although the service treatment records show that the 
Veteran reported he had asthma prior to service, the evidence 
is based on a recitation of history from the Veteran, not on 
objective medical evidence.  As there is no other medical 
evidence suggesting that asthma preexisted service, besides 
the medical history reported by the Veteran, the Board finds 
that asthma was not noted at entrance into service.  
Therefore, the Veteran is presumed sound when he entered 
service.  

This presumption is rebutted where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  Id.  VA must show clear and unmistakable 
evidence of both a preexisting condition and a lack of in-
service aggravation to overcome the presumption of soundness.  
Satterfield v. Nicholson, 20 Vet. App. 386 (2005); see Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004)(citations 
omitted); see also VAOPGCPREC 3-2003 (July 16, 2003)(69 Fed. 
Reg. 25178 (2004)).  

In this case, as shown previously, the entrance examination 
did not show that the Veteran had asthma.  The service 
treatment records showed that the Veteran was treated in 
November 1953 for empyema, pleura, left lung.  When he was 
admitted for his left lung problems, he reported a history of 
asthma and indicated that he had a history of asthma since he 
was 15 years old.  The Veteran indicated that his asthma 
usually started at night and he had difficulty breathing in 
the morning.  The attacks occurred twice monthly and would 
start with cold symptoms.  

A medical opinion was requested in May 2006.  In a July 2006 
letter, an Assistant Professor in a Department of Pulmonary 
Medicine reviewed the claims file and provided an opinion.  
The professor opined that there were signs and symptoms of 
asthma in service.  The professor also opined that the 
Veteran had asthma prior to enlistment in service in October 
1953.  The professor considered the Veteran's history of 
asthma and description of asthma attacks in November 1953.  
The professor also discredited a document as inaccurate that 
did not mention asthma in May 1956.  The professor concluded 
that the Veteran had a well described history of asthma 
during childhood that seemed to bother him infrequently at 
night and in the early morning.  The examiner found that this 
was typical in asthma patients who often display nocturnal 
worsening of symptoms and lung functions.  The professor 
noted that many patients had episodic symptoms, as the 
Veteran experienced.  The professor reasoned that these facts 
would explain why the induction examinations, which 
presumably occurred during the day, would not reveal 
wheezing.  

Based on the professor's opinion and the Veteran's recited 
history as depicted in the service treatment records, the 
Board finds that there is clear and unmistakable evidence 
that asthma existed prior to service.  The remaining question 
is whether asthma was aggravated by service.  

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation is not conceded where the disability 
underwent no increase in severity during service based on all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995) (providing that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

Temporary or intermittent flare-ups of a pre-existing disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  A "lasting 
worsening of the condition" or a worsening that existed not 
only at the time of separation but one that still exists 
currently is required.  Routen v. Brown, 10 Vet. App. 183, 
189 (1997); see Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  

In this case, the service treatment records do not show 
treatment specifically for asthma.  In November 1953, the 
Veteran indicated that his asthma usually started at night 
and he had difficulty breathing in the morning.  The attacks 
occurred twice monthly and would start with cold symptoms.  
He underwent a bronchoscopy and decortication of the left 
lung in January 1954.  In March 1954, the Veteran was found 
to be entirely asymptomatic and ordered to return to full 
duty.  In April 1954, it was recommended that the Veteran 
continue physical work to eliminate soreness.  The examiner 
noted that post-operative was a bit stormy and the Veteran 
went AWOL and was not reliable.  A physical examination in 
September 1955 showed no abnormalities of the chest and 
lungs.  X-rays in November 1955 revealed normal chest and 
lungs.  In an April 1957 x-ray, the chest and lungs were 
clear.  A treatment note in May 1954 noted that asthma had 
cleared up post-operatively and the Veteran no longer had 
difficulty with strenuous exercise.  A physical examination 
in June 1956 revealed no unusual cough, chest pain or 
hemoptysis.  There was no unusual shortness of breath or 
chest pain.  Physical examination of his chest revealed that 
his chest was symmetrical.  There was normal expansion 
bilaterally and the lungs were clear.  X-rays revealed normal 
post-operative chest.  In a February 1957 treatment record, 
it was noted that there was no asthma.  

In the IME, the professor noted that pneumonia in service 
resulted in empyema thoracis.  The professor acknowledged 
that infections may worsen and exacerbate asthma; however, 
the Veteran gave a history in 1954 that his asthma symptoms 
had cleared after his operation.  The professor noted that he 
seemed to be back to his baseline lung status by May 1954.  
The professor opined that there was no evidence that his 
asthma worsened as a result of his second tour of duty ending 
in April 1957.  

The Board also notes that the service treatment records do 
not show aggravation.  In fact, the treatment notes suggest 
that the Veteran's asthma improved in service after the 
operation in January 1954.  A physical examination in 
September 1955 showed no abnormalities of the chest and 
lungs.  X-rays in November 1955 and April 1957 show normal 
chest and lungs.  A treatment note in May 1954 noted that 
asthma had cleared up and in February 1957 there was no 
asthma.  

Based on the foregoing, the Board finds that asthma was not 
aggravated in service.  The professor's opinion and the 
service treatment records are clear and unmistakable evidence 
that asthma did not increase in severity in service.  The 
evidence does not show that there was a lasting worsening of 
the asthma in service.  

In consideration of the foregoing, the Board finds that the 
presumption of soundness has been rebutted by clear and 
unmistakable evidence.  There is clear and unmistakable 
evidence that the etiology of asthma is not related to 
service, as asthma pre-existed service.  Further, there is 
clear and unmistakable evidence that asthma was not 
aggravated in service as there was no increase in severity 
during service.  

Further, as the burden for presumptive service connection for 
aggravation has not been met, consideration of direct service 
connection is in order.  The standard to show direct service 
connection is whether the evidence is in relative equipoise.  
The standard for clear and unmistakable evidence greatly 
exceeds the standard of equipoise.  Therefore, as the Board 
has found that the Veteran's disability was not incurred in 
or aggravated by service by clear and unmistakable evidence, 
the claim for direct service connection for asthma must also 
be denied.

Additionally, secondary service connection must also be 
considered, particularly if the service connected disability 
aggravated asthma after service.  As the etiology of asthma 
was prior to service, asthma was not caused by the service 
connected left lung disability.  Further, there is no 
evidence in the claims file showing that asthma was 
aggravated by the service connected pleurisy, empyema of the 
left lung after service.  In the IME, the professor noted 
that is was well known that patients with asthma are more 
prone to lower respiratory tract infections and that such 
infections may cause exacerbations of asthma symptoms.  After 
considering the claims file and the history of the Veteran's 
asthma, the professor concluded that he did not find any 
evidence for a relationship between his asthma and his 
service connected disability.  The professor noted the 
Veteran's history of cigar smoking.  The professor further 
noted that tobacco use, which the Veteran apparently began 
after service, was associated with the worsening and 
exacerbating of his asthma.  Therefore, the Board finds that 
the service connected left lung disability did not aggravate 
the Veteran's asthma after service.  

The Board has considered the veteran's contention that a 
relationship exists between asthma and his lung disability, 
however, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology or 
aggravation.  While a layman such as the veteran can 
certainly attest to his in-service experiences and current 
symptoms, he is not competent to provide an opinion linking 
that disability to service or a service connected disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

For the foregoing reasons, the Board finds that that the 
preponderance of the evidence weighs against the Veteran's 
claim of service connection for asthma, including as 
secondary to service connected pleurisy, empyema of the left 
lung.  In reaching this conclusion, the Board notes that 
under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
Veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


TDIU

The Veteran claims that he is unable to work due to his 
asthma and service connected lung disability.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §  3.341 (2009).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2009).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service 
connected disability, provided that he has one service 
connected disability rated at 60 percent or higher; or two or 
more service connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2009).  Veterans 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b) (2006).  In 
cases where the schedular criteria are not met, an 
extraschedular rating is for consideration.  38 C.F.R. § 
3.321 (2009).

Initially, the Board notes that the Veteran is service 
connected for a left lung disability, currently 10 percent 
disabling.  As previously decided in this decision, asthma is 
not a service connected disability.  The combined disability 
rating is 10 percent.  As the Veteran clearly does not have 
one disability rated at 60 percent or higher and a combined 
rating of 70 percent or higher, the criteria for a total 
disability rating under the provisions of 38 C.F.R. § 4.16(a) 
are not met. 

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service 
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b) (2009).  Thus, if a veteran fails to meet 
the rating enunciated in 38 C.F.R. § 4.16(a), as here, an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service connected disability. 38 
C.F.R. § 4.16(b) (2009).  Therefore, the Board must evaluate 
whether there are circumstances in the veteran's case, apart 
from any nonservice connected condition and advancing age, 
which would justify a total rating based upon individual 
unemployability, due solely to the veteran's service 
connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

In this case, the evidence of record does not show that the 
Veteran is unable to secure or follow a substantially gainful 
occupation solely due to his service connected lung 
disability.  In fact, The Veteran's main areas of difficulty 
appear to lie with non-service connected disabilities, 
including chronic obstructive pulmonary disease.  In the 
April 2004 VA Compensation and Pension Examination, the 
Veteran indicated that he worked for the post office after 
service until retirement at age 57.  

The Board acknowledges the Veteran's report that he is 
unemployed, but the fact that the Veteran is unemployed or 
has difficulty obtaining employment is not enough.  As noted 
above, the question is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See 38 
C.F.R. § 4.16(a); Van Hoose, 4 Vet. App. at 363.  Here, the 
Veteran has been service connected at 10 percent for his lung 
disability since 1957.  He worked for many years after 
service until retirement with the same disability for which 
he is currently service connected.  

As such, the objective evidence does not show that his 
current service connected conditions would prevent him from 
being employed.  The Board finds that the preponderance of 
the evidence is against a finding that the Veteran's service 
connected disability alone makes him unemployable.  Further, 
the evidence does not show unusual or exceptional 
circumstances to warrant referral for extra-schedular 
consideration of a total disability rating based solely on 
the Veteran's service connected disability.  

Based on the foregoing, the Board finds that the service 
connected lung disability does not render the Veteran 
unemployable.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b); Gilbert, supra.







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for asthma, including as secondary to 
service connected pleurisy, empyema, with scar, left lung is 
denied.  

Entitlement to a TDIU is denied.  




____________________________________________
John E. Ormond, Jr. 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


